Citation Nr: 1026887	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to disability ratings greater than 10 percent 
prior to July 18, 2008, greater than 50 percent prior to 
November 16, 2009, and greater than 50 percent thereafter for 
patellofemoral pain syndrome of the right knee with degenerative 
arthritis.

2.  Entitlement to disability ratings greater than 10 percent 
prior to July 18, 2008, greater than 50 percent prior to 
November 16, 2009, and greater than 50 percent thereafter for 
patellofemoral pain syndrome of the left knee with degenerative 
arthritis.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1986 and 
from May 1987 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, which denied the Veteran's claims for 
disability ratings greater than 10 percent for patellofemoral 
pain syndrome with degenerative arthritis in each of his knees.

In January 2009, the RO assigned higher 20 percent ratings for 
patellofemoral pain syndrome in each knee effective July 18, 
2008.  A videoconference Board hearing was held in July 2009 
before the undersigned and a copy of the hearing transcript has 
been associated with the claims file.

In September 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

In a February 2010 rating decision, the RO assigned higher 
50 percent ratings for patellofemoral pain syndrome in each knee 
effective November 16, 2009.

The Board also notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Court) recently held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  The record in this case indicates 
that the Veteran essentially has asserted that he is not 
employable by reason of his service-connected disabilities.  To 
date, however, the RO has not adjudicated this claim.  In light 
of Rice, and because it appears that the Veteran has not been 
advised of what is required to substantiate a TDIU claim, this 
claim is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected patellofemoral pain syndrome in each knee is 
manifested by, at worst, extension limited to 10 degrees or less 
prior to July 18, 2008, with no compensable limitation of flexion 
or subluxation or lateral instability.

2.  The competent medical evidence shows that the Veteran's 
service-connected patellofemoral pain syndrome in each knee is 
manifested by, at worst, extension limited to 15 degrees or less 
between July 18, 2008, and November 16, 2009.

3.  The competent medical evidence shows that the Veteran's 
service-connected patellofemoral pain syndrome in each knee is 
manifested by, at worst, extension limited to 45 degrees or less 
effective November 16, 2009.


CONCLUSIONS OF LAW

1.  The criteria for disability ratings greater than 10 percent 
prior to July 18, 2008, greater than 50 percent prior to 
November 16, 2009, and greater than 50 percent thereafter for 
patellofemoral pain syndrome of the right knee with degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5010-5261 (2009).  

2.  The criteria for disability ratings greater than 10 percent 
prior to July 18, 2008, greater than 50 percent prior to 
November 16, 2009, and greater than 50 percent thereafter for 
patellofemoral pain syndrome of the left knee with degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5010-5261 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in November 2002, August 2003, May 2006, and in 
November 2008, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence showing that his service-connected 
patellofemoral pain syndrome in each knee had worsened.  The 
Veteran also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement that 
the Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting increased ratings for the Veteran's 
patellofemoral pain syndrome in each knee.  The claimant also has 
had the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the May 2006 and November 2008 VCAA notice 
letters, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations 
in increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, finding 
that VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence showing 
the effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, section § 5103(a) 
now requires that the Secretary notify claimants generally that, 
to substantiate a claim, they must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  In this case, the Veteran 
received Vazquez-Flores notice in July 2008.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the November 2002 and August 2003 VCAA notice 
letters were issued to the appellant and his service 
representative prior to the January 2004 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Because the appellant's claims are being denied in this 
decision, any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in 
the timing or content of the notice provided to the Veteran and 
his service representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
Neither the Veteran nor his service representative has reported, 
and the evidence does not indicate, that he is in receipt of 
Social Security Administration (SSA) disability benefits such 
that a remand to attempt to obtain SSA records is required.

In addition, the Veteran has been provided with VA examinations 
which address the current nature and severity of his service-
connected patellofemoral pain syndrome with degenerative 
arthritis in each knee.  The Board has reviewed the examination 
reports and finds that they are adequate.  In summary, VA has 
done everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his service-connected patellofemoral 
pain syndrome with degenerative arthritis in each knee is more 
disabling than currently evaluated.  He testified in July 2009 
that he was required to wear bilateral knee braces because he 
experienced knee buckling and giving way.  He also testified that 
his bilateral knee pain was 7/10 on a pain scale (with 10/10 
being the worst pain) on a daily basis.  He testified further 
that his bilateral patellofemoral pain syndrome limited his daily 
functioning, including around the house, and caused him to loss 
his balance and fall.  He also testified further that climbing 
stairs was difficult for him due to problems with knee buckling 
and giving way.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Veterans Court 
held that "staged" ratings (such as those that have been 
assigned in this case) are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The Veteran's service-connected patellofemoral pain syndrome with 
degenerative arthritis currently is evaluated as 10 percent 
disabling prior to July 18, 2008, 20 percent disabling prior to 
November 16, 2009, and as 50 percent disabling thereafter by 
analogy to 38 C.F.R. § 4.71a, DC 5010-5261 (arthritis due to 
trauma-limitation of leg extension).  DC 5010 provides that 
arthritis due to trauma will be rated as degenerative arthritis 
under DC 5003.  DC 5003 provides a 10 percent rating for 
degenerative arthritis with x-ray evidence of involvement of 
 2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent rating is assigned under DC 5003 for 
degenerative arthritis with x-ray evidence of involvement of 
 2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  See 38 C.F.R. §§ 4.71a, 
DC's 5003, 5010 (2009). 

DC 5261 provides a 10 percent rating for leg extension limited to 
10 degrees.  A 20 percent rating is assigned for leg extension 
limited to 15 degrees.  A 30 percent rating is assigned for leg 
extension limited to 20 degrees.  A 40 percent rating is assigned 
for leg extension limited to 30 degrees.  A maximum 50 percent 
rating is assigned for leg extension limited to 45 degrees.  See 
38 C.F.R. § 4.71a, DC 5261 (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2009).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2009).  VA must 
consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where a Veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate for 
functional loss, which comports with the principle underlying 
Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the 
same manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2009).  The Rating Schedule may not 
be employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of the 
knee involve different symptomatology and separate ratings 
specifically are allowed under the Rating Schedule with x-ray 
evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  
The standard range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II (2009).

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for disability ratings greater than 
10 percent prior to July 18, 2008, greater than 50 percent prior 
to November 16, 2009, and greater than 50 percent thereafter for 
patellofemoral pain syndrome with degenerative arthritis in each 
knee.  The Board notes initially that the Veteran's service-
connected patellofemoral pain syndrome with degenerative 
arthritis in each knee has been assigned 3 staged ratings during 
this appeal.  See Hart, 21 Vet. App. at 505.  Neither the 
competent medical evidence, nor the lay statements submitted in 
support of the Veteran's claims or the Veteran's hearing 
testimony, show that increased ratings are warranted for his 
service-connected patellofemoral pain syndrome with degenerative 
arthritis in either of his knees during any of the 3 staged 
rating periods at issue in this appeal.  See Hart, 21 Vet. App. 
at 505.

The competent medical evidence shows that, prior to July 18, 
2008, the Veteran's service-connected patellofemoral pain 
syndrome in each of his knees was no more than mildly disabling.  
On VA outpatient treatment in December 2001, no relevant 
complaints were noted although the Veteran's problems included 
bilateral knee pain and mild osteoarthritis.  It was noted that 
the Veteran had been given orthotics/braces.  The impressions 
included knee pain which was improved.  

On VA examination in June 2002, the Veteran complained of 
worsening bilateral knee pain.  He denied using crutches, braces, 
or a cane.  He also reported that, outside of work, he could not 
play baseball or other sports.  He was able to walk only 2-
3 blocks before having to stop walking.  He also reported that it 
was difficulty for him to stand at his job.  He was unable to 
lift anything because that aggravated his knees.  Physical 
examination of the left knee showed flexion from 0 to 105 degrees 
until he experienced pain and had to stop.  There was no 
decreased range of motion against resistance or on repetitive 
motion.  There was no incoordination as well.  There was no 
instability.  X-rays of the left knee were normal and showed no 
bony or joint abnormalities.  The diagnosis was left knee 
degenerative joint disease

In July 2002, the Veteran submitted a signed "Application for 
Disabled Person Placard or Plates" in which R.M., M.D., stated 
that the Veteran suffered from osteoarthritis of the knees 
"which substantially impairs or interferes with mobility."

On VA outpatient treatment in October 2002, the Veteran 
complained that his bilateral knee patellofemoral pain syndrome 
had worsened.  He reported using arch supports in the past and a 
sleeve for the right knee.  The impressions included knee pain.

In July 2003, the Veteran complained of persistent, worsening 
bilateral knee pain.  It was noted that, although the Veteran had 
been referred to orthopedics, he had cancelled his appointment 
and then not shown up to the rescheduled appointment.  It was 
noted that the Veteran had cancelled or missed 3 appointments 
with the VA examiner and a physical therapy consult had been 
discontinued because he did not respond to VA's request that he 
make an appointment.  He reported that travel from his job was 
difficult and it was very difficult for him to travel to the VA 
outpatient clinic.  He also had gained 25 pounds in the previous 
2 years which most likely contributed to his knee pain.  Physical 
examination showed bilateral knees without effusions, tenderness, 
or instability.  The impression included knee pain.  The VA 
examiner stated that, although the Veteran was service-connected 
for knee pain, he was unable to utilize some VA services due to 
his job and transportation and planned to seek care for this 
problem through Kaiser.

In a July 2003 statement, the Veteran contended that he had lived 
with daily bilateral knee pain since his separation from active 
service.  He stated that his knee pain made it difficult for him 
to hold down a job.  He also stated that he was in constant pain.

On VA examination in August 2003, the Veteran complained of 
"persistent problems with both knees" and chronic constant 
anterior bilateral knee pain, left worse than right.  He 
participated in regular aerobic exercise by walking 25-30 minutes 
to work every day.  He reported that, when he tried to play 
basketball once in the prior several months, he experienced 
increased knee pain for a week.  His pain was precipitated by 
prolonged standing and sitting.  He also reported increased pain 
going up and down stairs and on stopping and squatting.  Physical 
examination showed a range of motion from 0 to 135 degrees 
bilaterally, positive patellar compression and positive patellar 
inhibition bilaterally, and positive crepitation, left greater 
than right, at the extremes of full extension and flexion.  There 
was no instability in either knee and no effusions or erythema.  
X-rays showed patellofemoral joint narrowing in both knees.  It 
was noted that the Veteran cancelled an magnetic resonance 
imaging (MRI) scan and did not reschedule it.  The diagnoses were 
bilateral knee chondromalacia patellae, right knee lateral 
femoral condyle, and osteoarthritis dessicans.

VA MRI of the left knee in October 2003 showed a full focal 
thickness cartilage defect involving the central trochlea and 
superior patellar tendonopathy.  

On VA examination in October 2007, the Veteran's complaints 
included bilateral knee discomfort.  He denied using any brace or 
supporting device.  He reported experiencing some discomfort when 
walking on stairs and was able to do limited crouching, stooping, 
and squatting but only for limited periods of time.  He stated 
that his current work activities were sedentary and he was not 
disabled from performing his work duties.  He also experienced 
daily flare-ups of knee pain when performing everyday activities.  
Physical examination of his knees was unremarkable.  He stood 
erect without evidence of deformity, swelling, effusion, or 
increased temperature.  He was able to squat "at least 80%" 
without evidence of articular crepitation.  No articular 
crepitation was noted in the sitting position with active flexion 
and extension.  The Veteran's patellas were stable.  Both knees 
extended fully to 0 degrees and both knees flexed to 145 degrees 
without significant pain.  There was very slight medial 
collateral ligament laxity of the right knee and very slight 
lateral collateral ligament laxity of the left knee.  There was 
no indication of anteroposterior laxity.  There was no evidence 
of gross instability.  Repetitive movements of the knees were 
tolerated without evidence of increased symptoms or additional 
functional impairment.  X-rays of the Veteran's knees were 
unremarkable.  The VA examiner stated that the Veteran's 
bilateral knee impairment was based on his complaints of pain as 
there was no major bilateral knee disability present on 
examination.  This examiner also stated that there was no 
evidence of major structural abnormality and only minor 
ligamentous laxity without evidence of instability.  There was no 
incoordination, weakness, fatigability, or lack of endurance.  
The diagnosis was bilateral chronic patellofemoral pain syndrome 
of the knees with very minor functional impairment associated 
with activities where the Veteran was on his feet for extended 
periods of time and very mild medial collateral ligament laxity 
of the right knee and mild lateral collateral ligament laxity of 
the left knee without actual disability or functional impairment.

The competent medical evidence shows that prior to July 18, 2008, 
the Veteran's service-connected patellofemoral pain syndrome in 
each of his knees was manifested by, at worst, constant bilateral 
knee pain (as seen on VA examination in June 2002).  In June 
2002, the Veteran's left knee flexion was limited to 105 degrees 
with pain but there was no decreased range of motion and no 
incoordination on repetitive motion.  The Veteran complained of 
worsening bilateral knee pain in July 2003 but physical 
examination showed no effusions, tenderness, or instability in 
his knees.  In August 2003, the Veteran complained of constant, 
worsening bilateral knee pain when playing basketball, on 
prolonged standing and sitting, going up and down stairs, and on 
stopping and squatting.  Physical examination showed an almost 
full range of motion bilaterally with positive patellar 
compression, positive crepitation, left greater than right, at 
the extremes of full extension and flexion, but no instability, 
effusions, or erthyema in either knee.  Finally, in October 2007, 
the Veteran reported experiencing daily flare-ups of knee pain 
when performing everyday activities although physical examination 
of his knees was unremarkable.  Both knees had full flexion and 
extension without significant pain.  There was very slight laxity 
in each knee but no evidence of gross instability.  Repetitive 
movements of the knees showed no evidence of increased symptoms 
or additional functional impairment.  The VA examiner stated that 
the Veteran's bilateral knee impairment was based on his 
complaints of pain as there was no major bilateral knee 
disability present on examination.  This examiner also stated 
that there was no evidence of major structural abnormality and no 
incoordination, weakness, fatigability, or lack of endurance.  
Given the Veteran's complaints of constant bilateral knee pain, 
and given the lack of medical evidence showing extension limited 
to 10 degrees or more or the presence of occasional 
incapacitating exacerbations of bilateral knee arthritis (i.e., a 
20 percent rating under DC 5010-5261), the Board finds that the 
criteria for a disability rating greater than 10 percent for 
service-connected bilateral patellofemoral pain syndrome with 
degenerative arthritis in each knee are not met prior to July 18, 
2008.  See 38 C.F.R. § 4.71a, DC 5010-5261 (2009).

The Board also finds that the criteria for a disability rating 
greater than 20 percent for service-connected patellofemoral pain 
syndrome with degenerative arthritis in each knee between 
July 18, 2008, and November 16, 2009, are not met.  In a 
statement date-stamped as received by the RO on July 18, 2008, 
the Veteran stated that he was nearly unable to walk at his job 
due to his service-connected bilateral knee disabilities.  He 
also stated that he was unable to do a lot of things around his 
house he was in "so much pain."  The Veteran's wife reported in 
a statement date-stamped as received on July 18, 2008, that her 
husband had daily bilateral knee pain which "stops everything."  

On VA examination in November 2008, the Veteran complained of 
bilateral knee weakness, stiffness, swelling, giving way, lack of 
endurance, and locking.  He denied experiencing any heat, 
redness, fatigability, and dislocation in either of his knees.  
He also complained of constant bilateral knee pain which was 6/10 
on a pain scale (with 10/10 being the worst pain).  The Veteran 
experienced pain with physical activity and had difficulty with 
prolonged standing, sitting, and walking.  Physical examination 
showed posture within normal limits, an antalgic gait, no signs 
of abnormal weight-bearing or skin breakdown, and no assistive 
device required for ambulation.  Physical examination showed 
tenderness and guarding of movement but no edema, effusion, 
weakness, redness, hear, or subluxation in either knee.  There 
were crepitus in both knees but no genu recurvatum or locking 
pain in either knee.  Range of motion testing showed flexion 
limited to 100 degrees in both knees but no limitation of motion 
on extension.  Both knees had pain and lack of endurance but no 
fatigue, weakness, or incoordination.  There was slight 
instability in both knees.  X-rays of both knees showed arthritic 
changes.  The VA examiner stated that the Veteran's bilateral 
knee disabilities had progressed.  The diagnosis was bilateral 
patellofemoral pain syndrome with degenerative arthritis, 
decreased mobility, and instability.

In a January 2009 statement, a VA examiner stated that she had 
seen the Veteran for the first time and he had complained of 
patellofemoral syndrome which "has worsened over the years."  
The Veteran also had complained of more knee pain.  This VA 
examiner also stated that the Veteran was being treated for 
osteoarthritis of the knees.  X-rays of the Veteran's knees taken 
in January 2009 showed minor degenerative changes at the 
patellofemoral articulations, somewhat more marked on the left, 
and a chronic appearing defect through the base of 2.6 cm length 
anterior left patellar enthesophyte.

The Board notes that the Veteran reported constant daily 
worsening bilateral knee pain beginning on July 18, 2008, and the 
competent medical evidence shows that his service-connected 
patellofemoral pain syndrome with degenerative arthritis in each 
knee was manifested by progressively worsening bilateral knee 
pain with decreased mobility (as seen on VA examination in 
November 2008).  VA examination in November 2008 also showed 
tenderness, guarding, crepitus, pain, a lack of endurance, and 
slight instability in both of the Veteran's knees.  X-rays of 
both knees also showed arthritic changes.  Additional 
degenerative changes in the knees were noted on VA x-rays taken 
in January 2009.  No limitation of motion on extension was noted 
in either of the Veteran's knees in November 2008, however, such 
that a disability rating greater than 20 percent is warranted.  
Id.  Given the Veteran's complaints of continuing bilateral knee 
pain, and given the objective medical evidence showing pain, lack 
of endurance, and worsening degenerative changes in both of his 
knees, the Board finds that the criteria for a disability rating 
greater than 20 percent for service-connected patellofemoral pain 
syndrome with degenerative arthritis in each knee are not met 
between July 18, 2008, and November 16, 2009.  Id.

The Board finally finds that the criteria for a disability rating 
greater than 50 percent for service-connected patellofemoral pain 
syndrome with degenerative arthritis in each knee are not met 
effective November 16, 2009.  On VA examination on November 16, 
2009, the Veteran complained of significant pain in his knees 
"if he is required to do any prolonged standing more than  few 
minutes or ambulate anything more than a few hundred feet."  He 
had frequent difficulty getting out of bed and his chair and 
required his wife to help him do so.  He reported that he no 
longer climbed the stairs in his home due to nearly constant 
flare-ups of bilateral knee pain.  He also used bilateral knee 
braces.  He denied any incapacitating episodes of knee pain.  
Physical examination showed an antalgic gait, an active range of 
motion from 45 to 110 degrees in each knee, a passive range of 
motion from 30 to 110 degrees in each knee, pain at the extremes 
of motion, stable knees, bilateral patellar crepitus, no joint 
line tenderness, and 4+/5 muscle strength on knee extension and 
flexion.  X-rays of the knees showed mild degenerative joint 
disease of the left medical compartment, moderate degenerative 
joint disease of the left patellofemoral joint, and moderate 
arthritis of the right patellofemoral joint.  The VA examiner 
stated that the Veteran was experiencing "significant knee 
pain."  The Veteran also had degenerative changes of the 
patellofemoral groove which "is the area where he has the most 
significant arthritis."  The diagnoses included patellofemoral 
arthritis bilaterally of the knees.  

The Board notes that a 50 percent rating under DC 5261 requires 
extension limited to 45 degrees, a finding substantiated by range 
of motion testing of both of the Veteran's knees on VA 
examination on November 16, 2009.  Id.  Because the Veteran is in 
receipt of the maximum 50 percent rating available for limitation 
of extension under DC 5261 for his service-connected 
patellofemoral pain syndrome with degenerative arthritis in each 
knee effective November 16, 2009, the Board must determine 
whether he is entitled to a separate rating under other 
potentially applicable DC's for evaluating knee disabilities as 
of that date.  See VAOPGCPREC 23-97, and VAOPGCPREC 9-98.  The 
competent medical evidence does not suggest that the Veteran 
experiences ankylosis, recurrent subluxation or lateral 
instability, dislocated cartilage with frequent episodes of 
locking, pain, and effusion, or limitation of motion on flexion 
in either of his knees such that he is entitled to a separate 
rating under other DC's for evaluating knee disabilities.  No 
knee ankylosis has been shown at any time during the appeal 
period.  The Veteran's knees were stable at his most recent VA 
examination in November 2009.  Although a cartilage defect was 
seen in the Veteran's left knee in October 2003, this was not 
confirmed on subsequent treatment and he has denied experiencing 
left knee locking or effusion.  The medical evidence also does 
not show that the Veteran's bilateral knee flexion is limited to 
60 degrees or less.  Thus, the Board finds that the Veteran is 
not entitled to a separate compensable rating for other knee 
disability (such as instability) effective November 16, 2009.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected patellofemoral 
pain syndrome with degenerative arthritis in each knee.  
38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular rating 
is a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  As discussed above, 
the Veteran currently is in receipt of the maximum schedular 
rating available for his service-connected patellofemoral pain 
syndrome with degenerative arthritis in each knee effective 
November 16, 2009.  See 38 C.F.R. § 4.71a, DC 5010-5261 (2009).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected patellofemoral pain syndrome with 
degenerative arthritis in each knee are not inadequate in this 
case.  As discussed above, the Veteran's service-connected 
bilateral knee disabilities were no more than mildly disabling 
prior to July 18, 2008, and only worsened slightly between 
July 18, 2008, and November 16, 2009.  The Veteran's bilateral 
knee disabilities also resulted in severe limitation of motion on 
extension as of November 16, 2009.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's service-connected patellofemoral pain syndrome with 
degenerative arthritis in each knee.  This is especially true 
because the 50 percent rating currently assigned for the 
Veteran's patellofemoral pain syndrome with degenerative 
arthritis in each knee effective November 16, 2009, contemplates 
severe disability.  Moreover, the evidence does not demonstrate 
other related factors such as marked interference with employment 
and frequent hospitalization.  The Veteran has contended that his 
worsening bilateral knee pain makes it more difficult for him to 
perform his job duties although it appears that he continues to 
be employed.  There also is no indication that the Veteran has 
been hospitalized for treatment of his service-connected 
patellofemoral pain syndrome with degenerative arthritis in each 
knee at any time during the appeal period.  In light of the 
above, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to disability ratings greater than 10 percent prior 
to July 18, 2008, greater than 50 percent prior to November 16, 
2009, and greater than 50 percent thereafter for patellofemoral 
pain syndrome of the right knee with degenerative arthritis is 
denied.

Entitlement to disability ratings greater than 10 percent prior 
to July 18, 2008, greater than 50 percent prior to November 16, 
2009, and greater than 50 percent thereafter for patellofemoral 
pain syndrome of the left knee with degenerative arthritis is 
denied.


REMAND

As noted in the Introduction, a review of the record indicates 
that the Veteran contends that he is not employable by reason of 
his service-connected bilateral knee patellofemoral pain 
syndrome.  The Veteran currently meets the schedular criteria for 
a TDIU.  In light of Rice v. Shinseki, 22 Vet. App. 447 (2009), 
and the Veteran's contentions regarding his unemployability, the 
Board finds that the matter of entitlement to a TDIU is part of 
the instant appeal.  The Board finds, however, that the matter is 
not ripe for adjudication, as the RO has not developed that 
aspect of the claim.  Although the Veteran's contentions 
regarding the impact of his service-connected bilateral knee 
patellofemoral pain syndrome on his employability are clear from 
a review of the claims file, including his credible Board hearing 
testimony, it is not clear whether, and to what extent, the 
Veteran's other service-connected disabilities (lumbosacral spine 
strain, seborrhic dermatitis of the face and scalp, and bilateral 
knee instability) impact his employability.  

The Board will accordingly remand the matter for further 
procedural and evidentiary development.



Accordingly, this claim is REMANDED for the following actions:

1.  Issue appropriate VCAA notice on the 
Veteran's TDIU claim.  A copy of the notice 
letter should be included in the claims file. 

2.  Then, schedule the Veteran for 
appropriate examination(s) to determine the 
impact of his service-connected bilateral 
knee patellofemoral pain syndrome, 
lumbosacral spine strain, seborrhic 
dermatitis of the face and scalp, and/or 
bilateral knee instability on his 
employability.  The claims file must be 
made available to the examiner(s) for 
review.  The examiner(s) is asked to obtain 
a complete occupational history from the 
Veteran, if possible, and to opine whether, 
following a review of the claims file and 
physical examination of the Veteran, the 
Veteran's service-connected bilateral knee 
patellofemoral pain syndrome, lumbosacral 
spine strain, seborrhic dermatitis of the 
face and scalp, and bilateral knee 
instability, alone or in combination, renders 
him unable to secure or follow a 
substantially gainful occupation (more than 
marginal employment).  A complete rationale 
must be provided for any opinion(s) 
expressed.  If the requested opinion(s) 
cannot be provided, then the examiner(s) must 
explain why in his or her examination report.

3.  Review the VA examination report(s) after 
completion to ensure that all questions asked 
of the examiner(s) were answered to the 
extent possible.  If they were not, return 
the claims file to the examiner(s) and 
request that the questions to answered so 
that the report is adequate for rating 
purposes.

4.  Thereafter, adjudicate the Veteran's TDIU 
claim.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


